Citation Nr: 0708754	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  96-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from May 1983 to August 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1995 rating decision of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO, in pertinent part, granted an increased 
evaluation of 20 percent for lumbosacral strain.

The veteran's claim was previously before the Board in 
October 2002 and February 2003, when the Board undertook 
additional development pursuant to 38 C.F.R. § 19.9(a)(2).  
In May 2003, the veteran's claim was again before the Board.  
At that time, the Board remanded because the U.S. Court of 
Appeals for the Federal Circuit had determined that 38 C.F. 
R. § 19.9(a)(2) was invalid.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

The Board in November 2004 again remanded the claim for an 
increased evaluation for lumbosacral strain, for appropriate 
notice and development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

To address his claim, the veteran testified at a hearing in 
February 2002 before a Veterans Law Judge of the Board.  
However, that Veterans Law Judge is no longer with the Board.  
Under such circumstances, the veteran may elect to have 
another hearing, to provide testimony before the Veterans Law 
Judge at the Board who will be adjudicating his claim on 
appeal.  The veteran made this election, for a Travel Board 
hearing, by a signed statement submitted in February 2007.  
Thus, a remand of this matter to the RO is warranted.   


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel 
Board hearing before a Veterans Law 
Judge at the earliest available 
opportunity, as the docket permits.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


